         Case 3:17-cv-00444-RCJ-WGC Document 155 Filed 01/21/21 Page 1 of 3




 1   Debbie Leonard (Nev. Bar #8260)
     Leonard Law, PC
 2   955 South Virginia Street, Suite 220
     Reno, Nevada 89502
 3   (775) 964-4656
     debbie@leonardlawpc.com
 4
     Attorney for TRPA Defendants
 5
                                  UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     GREGORY O. GARMONG,                                 3:17-cv-00444-RCJ-WGC
 8                  Plaintiff,
     v.
 9   TAHOE REGIONAL PLANNING AGENCY,                  ORDER TO EXTEND TIME FOR
     JOHN MARSHALL, in his official and
10   individual capacities;                          DEFENDANTS TO FILE REPLIES
     BRIDGET CORNELL, in her official and            TO PLAINTIFF’S RESPONSES TO
11   individual capacities;                              MOTIONS TO DISMISS
     JOANNE MARCHETTA, in her official and
12   individual capacities;
     JIM BAETGE, in his official and                        (First Request)
13   individual capacities;
     JAMES LAWRENCE, in his official and
14   individual capacities;
     BILL YEATES, in his official and
15   individual capacities;
     SHELLY ALDEAN, in her official and
16   individual capacities;
     MARSHA BERKBIGLER, in her official and
17   individual capacities;
     CASEY BEYER, in his official and
18   individual capacities;
     TIMOTHY CASHMAN, in his official and
19   individual capacities;
     BELINDA FAUSTINOS, in her official and
20   individual capacities;
     AUSTIN SASS, in his official and
     individual capacities;
21   NANCY McDERMID, in her official and
     individual capacities;
22   BARBARA CEGAVSKE, in her official and
     individual capacities;
23   MARK BRUCE, in his official and
     individual capacities;
24   SUE NOVASEL, in her official and
     individual capacities;
25   LARRY SEVISON, in his official and individual
     capacities;
26   MARIA KIM; VERIZON WIRELESS, INC.;
     COMPLETE WIRELESS CONSULTING,
27   INC.; and CROWN CASTLE,
                    Defendants.
28
           Case 3:17-cv-00444-RCJ-WGC Document 155 Filed 01/21/21 Page 2 of 3




 1           Through their respective undersigned counsel, Plaintiff GREGORY O. GARMONG;

 2   Defendants TAHOE REGIONAL PLANNING AGENCY (“TRPA”), JOHN MARSHALL,

 3   BRIDGET CORNELL, JOANNE MARCHETTA, JIM BAETGE, JAMES LAWRENCE, BILL

 4   YEATES, SHELLY ALDEAN, MARSHA BERKBIGLER, CASEY BEYER, TIMOTHY

 5   CASHMAN, BELINDA FAUSTINOS, AUSTIN SASS, NANCY McDERMID, BARBARA

 6   CEGAVSKE, MARK BRUCE, SUE NOVASEL, and LARRY SEVISON, (collectively, the

 7   “TRPA Defendants”); Defendants MARIA KIM and COMPLETE WIRELESS CONSULTING,

 8   INC.; and Defendants VERIZON WIRELESS and CROWN CASTLE (collectively, “Private Party

 9   Defendants”), stipulate and agree as follows:

10           On January 7, 2021, Plaintiff filed an “Opposition to ‘Private Party Defendants’ Special

11   Motion to Dismiss Under NRS 41.635 et. seq.’” (ECF No. 149).

12           On January 7, 2021, Plaintiff filed an “Opposition to ‘Private Party Defendants’ Joint

13   Motion to Dismiss Under FRCP 12’” (ECF No. 151).

14           On January 8, 2021, Plaintiff filed an “Opposition to Third Motion to Dismiss of Tahoe

15   Regional Planning Agency Defendants” (ECF No. 152).

16           The Private Party Defendants’ Reply to ECF No. 149 is due January 14, 2021.

17           The Private Party Defendants’ Reply to ECF No. 151 is due January 14, 2021.

18           The TRPA Defendants’ Reply to ECF No. 152 is due January 15, 2021.

19           The Parties stipulate and agree that the due date for Defendants to file Replies to Plaintiff’s

20   Oppositions (ECF Nos. 149, 151 and 152) shall be to and including January 29, 2021.

21           This is the first stipulation for extension of time for the filing of these Replies. This

22   extension of time is necessary due to Defendants’ counsel facing a number of conflicting deadlines

23   and obligations, as well as the extensive arguments made in ECF Nos. 149, 151 and 152.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                        1
         Case 3:17-cv-00444-RCJ-WGC Document 155 Filed 01/21/21 Page 3 of 3




 1            The Parties represent that this stipulation is made in good faith and not for the purpose of

 2   delay.

 3   Respectfully submitted,

 4   DATED: January 12, 2021                               DATED: January 12, 2021

 5    LEONARD LAW, PC
 6
       /s/ Debbie Leonard                               /s/ Carl M. Hebert
 7    DEBBIE LEONARD                                   CARL M. HEBERT
      State Bar No. 8260                               State Bar No. 250
 8    955 South Virginia Street, Suite 220             202 California Avenue
      Reno, Nevada 89502                               Reno, Nevada 89509
 9
      Attorneys for Defendants Tahoe Regional          Attorney for Plaintiff Gregory O.
10
      Planning Agency and TRPA individuals             Garmong
11

12    DATED: January 12, 2021                              DATED: January 12, 2021
13    MACKENZIE &, ALBRITTON LLP                           NEWMEYER & DILLION, LLP
14
      /s/ James Heard                                      /s/ Aaron D. Lovaas
15    JAMES A. HEARD (admitted pro hac vice)               AARON D. LOVAAS
      155 Sansome Street, Suite 800                        State Bar No. 5701
16    San Francisco, California 94104                      3800 Howard Hughes Pkwy, Suite 700
                                                           Las Vegas, Nevada 89169
17    SNELL & WILMER LLP
      WILLIAM E. PETERSON                                  Attorney for Defendants Crown Castle
18
      State Bar No. 1528                                   and Verizon Wireless, Inc.
19    50 West Liberty Street, Suite 510
      Reno, Nevada 89501
20
      Attorneys for Defendants Complete Wireless
21    Consulting, Inc. and Maria Kim
22

23
     IT IS SO ORDERED:
24

25            DATED: January 21, 2021.
26

27                                                          ___________________________________
                                                            UNITED STATES DISTRICT JUDGE
28

                                                       2
